                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                Case No. 1:19-CV-386

MARY SMITH, as Administrator of the
ESTATE OF MARCUS DEON SMITH,
deceased,

             Plaintiff,

      v.
                                                  BRIEF IN SUPPORT OF
                                               THE CITY OF GREENSBORO’S
CITY OF GREENSBORO, Greensboro
                                             MOTION TO STAY THE OPERATION
Police Officers JUSTIN PAYNE,
                                               OF THE ORDER TO PRODUCE
ROBERT DUNCAN, MICHAEL
                                              BODY-WORN CAMERA FOOTAGE
MONTALVO, ALFRED LEWIS,
                                             PENDING FILING AND DISPOSITION
CHRISTOPHER BRADSHAW, LEE
                                                     OF OBJECTIONS
ANDREWS, DOUGLAS STRADER, and
JORDAN BAILEY, and Guilford EMS
Paramedics ASHLEY ABBOTT and
DYLAN ALLING,

             Defendants.



      The City of Greensboro (the “City”) respectfully submits this brief in support of

its motion to stay the operation of the Order to produce body-worn camera footage

(“BWC”), (D.E. 96), pending the filing and determination of objections the City intends

to make pursuant to Federal Rule of Civil Procedure 72.

           Nature of the Matter Before the Court and Factual Background

      Plaintiff brought this lawsuit after the death of her son, Marcus Smith, by filing a

Complaint on 10 April 2019. (D.E. 1.) After the Court ruled on Defendants’ motions to

dismiss, (D.E. 20, 22, 25), four claims remain: (1) 42 U.S.C. § 1983 – Wrongful
                                           1


     Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 1 of 11
Death; (2) 42 U.S.C. § 1983 – Survival Action; (4) 42 U.S.C. § 1983 – Monell

Liability, only under a failure-to-train theory; and (6) State Law – Wrongful Death.

(Id.)

         Discovery in this case has been thorough and remains ongoing. On 19 August

2020, the City responded to discovery requests served by Plaintiff. (D.E. 85-2.) In

answering a request for production for “[a]ll documents and communications pertaining

to other incidents where RIPP Hobble or similar restraint devices were used to hogtie or

otherwise restrain arrestees or persons otherwise in GPD custody,” (D.E. 85-1 ¶ 3), the

City produced 327 incident reports that involved the use of a hobble, (D.E. 87 at 3).

None of these unrelated incidents involved Mr. Smith. On 20 November 2020, Plaintiff,

for the first time, requested all the BWC associated with these unrelated incidents. (D.E.

85-4.)

         On 15 January 2021, Plaintiff moved to compel the BWC of incidents involving

restraint by a hobble device (1) by any GPD officer for a two-year period preceding 8

September 2018 and (2) by one of the Defendant officers without limitation as to time.

(D.E. 85.) The City responded to the motion on 5 February 2021, arguing that the BWC

Plaintiff sought was not relevant or proportional to Plaintiff’s remaining claims and that

under N.C. Gen. Stat. § 132-1.4A, the City is not permitted to release BWC without a

North Carolina Superior Court order. (D.E. 87.) Along with the response, the City filed

Declarations by Greensboro’s Chief of Police Brian L. James, (D.E. 88), and Greensboro

Police Department (“GPD”) Lieutenant Adam Bell, (D.E. 89), outlining the burden on the


                                            2


        Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 2 of 11
GPD if Plaintiff’s motion were to be granted. Plaintiff replied on 17 February 2021.

(D.E. 91.) The motion and response raised issues of first impression.

       On 28 April 2021, the Court granted Plaintiff’s motion in part. (D.E. 96.) It

ordered the City to produce BWC corresponding to 50 incidents in which a hobble was

used that most closely precede 8 September 2018. (Id.) The BWC from those 50

incidents must be produced within 45 days of the Court’s Order, 14 June 2021. (Id.) A

significant part of the Order is premised on the Court’s contention that the ruling would

somehow reduce, or diminish, the burden on the GPD.

       Pursuant to Federal Rule of Civil Procedure 72(a), the City intends to timely file

and serve written objections to the Order which will then be considered and ruled upon

by the District Court Judge. Under Rule 72(a), the objections are due by 12 May 2021.

In the instant motion the City moves under Local Rule 72.3 to stay the operation of the

Order pending the Court’s review and determination of these objections.

                                   Question Presented

       Whether the operation of the Order, which requires the City to produce BWC

corresponding to 50 incidents involving the use of a hobble within 45 days, should be

stayed pending the Court’s ruling on the City’s objections to it pursuant to Rule 72(a).

                                        Argument

       “[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).


                                             3


     Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 3 of 11
See also Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The District Court has broad

discretion to stay proceedings as an incident to its power to control its own docket.”).

       When evaluating whether to issue a stay pending objections to a magistrate

judge’s order, courts consider “the length of the requested stay, the hardship that [] the

movant would face if the motion were denied, the burden a stay would impose on the

nonmovant, and whether the stay would promote judicial economy by avoiding

duplicative litigation.”   In re Mut. Funds Inv. Litig., No. 04-MD-15862, 2011 WL

3819608, at *1 (D. Md. Aug. 25, 2011). See also HSBC Bank USA v. Resh, No. 3:12-

CV-00668, 2014 WL 1513460, at *1 (S.D. W. Va. Apr. 16, 2014) (using these four

factors to analyze a party’s motion to stay pending a court’s review of the party’s

objections to a magistrate judge’s order). 1 Considering these factors, the operation of the

Order should be stayed pending a ruling on the City’s forthcoming objections.

       First, producing the BWC related to 50 incidents is an enormous task for the GPD.

The Order specifically described its ruling as a “limited production,” that required the


1
  Some courts look to other factors, including: “(1) whether the stay applicant has made a
strong showing that he is likely to succeed on the merits; (2) whether the applicant will be
irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure
the other parties interested in the proceeding; and (4) [where] the public interest
lies.” GTSI Corp. v. Wildflower Int'l, Inc., No. 1:09CV123, 2009 WL 3245396, at *1
(E.D. Va. Sept. 29, 2009) (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)).
However, those factors are not always used. Other courts in the Eastern District of
Virginia noted that there was a “lack of clarity regarding whether this court is required to
apply” the Hilton factors “or whether … the court simply has the broad discretion to
consider the propriety of a stay based on whatever factors the court deems appropriate.”
Digital-Vending Servs. Int'l, LLC v. Univ. of Phoenix Inc., No. 2:09CV555, 2010 WL
11450510, at *3 (E.D. Va. Apr. 22, 2010). Regardless of which factors the Court uses, a
stay pending a ruling on the City’s objections to the Order is warranted.
                                             4


     Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 4 of 11
City to produce BWC associated with only 50 out of 115 incidents. (D.E. 96 at 17.)

However, the Court inadvertently misjudged the impact of the Order.           In fact, the

majority of the existing BWC from the total 115 incidents would be included in that

production. Upon an initial review, the GPD estimates that the 50 incidents that most

closely preceded 8 September 2018 that have associated BWC include at least 681

separate BWC videos from 274 officers totaling approximately 176 hours of footage.

James Second Decl. ¶ 5. These 50 incidents comprise well over half of the volume and

length of data from the 115 incidents. (See D.E. 87 at 18.) 2 Chief James explains that the

review, preparation, and production of the BWC subject to the GPD’s standard

procedures, which has already begun and must be completed by the Order’s 14 June 2021

deadline, would be extremely burdensome and disruptive to the functions of the GPD and

the Professional Standards Division. James Second Decl. ¶¶ 9-10.

      Additionally, the Order appears to misapprehend the significant burden it imposes

on the City, by concluding that the City’s burden would be “largely eliminated” by

instructing the GPD to disregard N.C. Gen. Stat. § 132-1.4A(g) when producing the

BWC in this matter. That North Carolina statute contains provisions related to the

custody and release of BWC. See N.C. Gen. Stat. § 132-1.4A. For example, it only

authorizes BWC to be released pursuant to an order by a North Carolina superior court

judge and requires that notice be provided to various individuals who are seen or heard


2
  As the City previously noted, the 115 incidents for which BWC was maintained
involved 1,193 separate BWC videos from 504 officers totaling approximately 277 hours
of footage. (D.E. 87 at 18.)
                                            5


     Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 5 of 11
on the BWC, the head of other law enforcement agencies, and the District Attorney. See

N.C. Gen. Stat. § 132-1.4A. It further allows the superior court judge to place other

conditions or restrictions on release of the BWC. Id.

      Specifically, the Order concludes that the City “need not comply with the

requirements of N.C. Gen. Stat. § 132-1.4A(g) in making productions pursuant to a

federal discovery order.” (D.E. 96 at 15.) Thus, the Order suggests that “the burdens

arising from compliance with N.C. Gen. Stat. § 132-1.4A(g) described in the affidavits of

Lt. Bell and Chief James should be largely eliminated.” (Id. at 16.)

      In his Second Declaration, Chief James notes his concerns that the Order would

apparently require the City to release BWC without following applicable provisions of

N.C. Gen. Stat. § 132-1.4A.     James Second Decl. ¶ 6.       Regardless of the Order’s

approach that the GPD does not need to follow all or part of the state law, for important

law enforcement purposes, Chief James would direct the GPD to follow its standard

practices and procedures regarding the release of BWC as described in his previous

declaration. Id. ¶ 7. Because release of the BWC may potentially impact other criminal

matters or agencies, these standard procedures including having the GPD review the

BWC in its entirety, identify, and then notify each law enforcement officer whose image

or voice is contained in the recording, the head of that person’s law enforcement agency,

and the District Attorney. Id. Moreover, Chief James would have his employees review

the entirety of the BWC for additional sensitive and protected information and make

appropriate redactions. Id. Therefore, the process of producing this large amount of


                                            6


     Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 6 of 11
BWC would be burdensome and disruptive to the functions of the GPD, including its

Professional Standards division. Id. ¶¶ 9-10.

       In its forthcoming objections to the Order, the City will discuss these

burdensomeness and proportionality concerns and will also object to the Order’s

determination as to the BWC’s relevancy, noting that Plaintiff’s only remaining Monell

claim is based on a failure-to-train theory and that the Court has previously dismissed a

pattern-and-practice theory.   (See D.E. 58.)    As Chief James notes, he has already

diverted officers from the Professional Standards Division to begin working on the

necessary review required by the Order. James Second Decl. ¶ 10. Obtaining a ruling on

the City’s objections to the Order before it is required to undertake the burden of

producing the BWC from the 50 incidents will promote judicial economy as well as

practical and efficient discovery. See Stone v. Trump, 356 F. Supp. 3d 505, 518 (D. Md.

2018), amended on reconsideration, 402 F. Supp. 3d 153 (D. Md. 2019) (granting a stay

of a magistrate judge’s ruling pending another circuit’s decision); Weirton Steel Corp.

Liquidating Tr. v. Zurich Specialties London, Ltd., 2009 WL 357888, at *4 (N.D.W. Va.

Feb. 12, 2009) (granting a partial stay of a magistrate judge’s order to disclose documents

until further report and recommendation from the magistrate judge). Thus, if the Court

reverses the Order based on the City’s objections, relief from this substantial burden on

the City and GPD would be of no avail if the voluminous BWC has already been

reviewed and prepared for production.




                                            7


     Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 7 of 11
       The short length of the requested stay also weighs in favor of staying the operation

of the Order until the Court rules on the City’s objections to it. Abiding by the deadlines

set in the Local Rules, the City’s objection to the Order will be fully briefed and ripe for

resolution by the Court no later than 2 June 2021.

       Finally, Plaintiff will not be harmed if the stay is granted. If the Court upholds the

Order, the result would not affect if Plaintiff receives the BWC, but only when Plaintiff

receives the BWC. Plaintiff has not sought this material in discovery with any sense of

urgency. The City responded to Plaintiff’s requests for production on 19 August 2020.

(D.E. 85-2.) It was not until three months later, on 20 November 2020, that Plaintiff

requested, for the first time, the BWC of other incidents involving the use of a hobble.

(D.E. 85-4.) Even after that, Plaintiff did not move to compel the BWC until 15 January

2021. (D.E. 85.)    Thus, any prejudice to Plaintiff from a short further delay is due to

timing that was determined in significant part by Plaintiff.

                                        Conclusion

       For the reasons set forth herein, and in the motion and the Second Declaration of

Chief James, the City respectfully requests that the Court stay the operation of the Order

pending the filing and determination of objections to it.

       This the 6th day of May, 2021.

                                          /s/ Alan W. Duncan
                                          Alan W. Duncan (NCSB No. 8736)
                                          Stephen M. Russell, Jr. (NCSB No. 35552)
                                          Hillary M. Kies (NCSB No. 46176)
                                          MULLINS DUNCAN HARRELL
                                              & RUSSELL PLLC
                                             8


     Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 8 of 11
                              300 N. Greene St., Suite 2000
                              Greensboro, NC 27401
                              aduncan@mullinsduncan.com
                              srussell@mullinsduncan.com
                              hkies@mullinsduncan.com

                              Counsel for Defendants City of Greensboro,
                              Payne, Duncan, Montalvo, Lewis, Bradshaw,
                              Andrews, Strader, and Bailey




                                9


Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 9 of 11
           CERTIFICATE OF COMPLIANCE WITH WORD COUNT

      The undersigned hereby certifies that the foregoing document complies with

Local Rule 7.3(d)’s limitation of no more than 6,250 words (excluding captions,

signature lines, certificate of service and any cover page or index) as counted by word

processing software.

      This the 6th day of May, 2021.


                                       /s/ Alan W. Duncan
                                       Alan W. Duncan




                                          10


    Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 10 of 11
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was electronically

filed with the Clerk of Court through the CM/ECF system, which will send notice of

filing to counsel of record.

       This the 6th day of May, 2021.


                                        /s/ Alan W. Duncan
                                        Alan W. Duncan




                                          11


     Case 1:19-cv-00386-LCB-JLW Document 98 Filed 05/06/21 Page 11 of 11
